Appeal by the defendant from two judgments of the County Court, Nassau County (Mackston, J.), both rendered July 20, 1989, convicting him of criminal possession of a weapon in the third degree under Indictment No. 63825 and manslaughter in the first degree under Indictment No. 65672, upon his pleas of guilty, and imposing sentences.
Ordered that the appeals are dismissed.
The record supports the conclusion that the defendant understood the significance of his waivers of his right to appeal, and knowingly and voluntarily gave the waivers in order to obtain favorable plea agreements. At no time before the instant appeal did the defendant contest or attempt to withdraw his pleas (People v Ricciardi, 121 AD2d 407, 408) with the result that the waivers will be enforced (see, People v Seaberg, 74 NY2d 1, 11-12).
In any event, the defendant received the sentences that he bargained for, so that he has no reason to complain that the sentences imposed were excessive (see, People v Kazepis, 101 AD2d 816, 817). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.